United States Court of Appeals
                      For the First Circuit


No. 22-1314

                    IN RE: ALEXANDER V. BROWN,

                             DEBTOR.


                       ALEXANDER V. BROWN,

                            Appellant,

                                v.

   WILLIAM K. HARRINGTON, United States Trustee for Region 1,

                            Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, U.S. District Judge]


                              Before

                      Barron, Chief Judge,
                Selya and Lipez, Circuit Judges.


     David G. Baker for appellant.
     Andrew W. Beyer, Trial Attorney, United States Department of
Justice, with whom Ramona D. Elliott, Deputy Director/General
Counsel, P. Matthew Sutko, Associate General Counsel, William K.
Harrington, United States Trustee for Region 1, John P. Fitzgerald,
III, Assistant United States Trustee, and Eric K. Bradford, Trial
Attorney, were on brief, for appellee.
December 16, 2022




     - 2 -
          BARRON, Chief Judge.       This second-tier bankruptcy appeal

challenges a judgment by the United States District Court for the

District of Massachusetts that affirmed the dismissal of Alexander

V. Brown's voluntary petition for relief under title 11 of the

United States Code (the "Bankruptcy Code").            The United States

Bankruptcy   Court   for   the   District   of   Massachusetts   dismissed

Brown's case on two independent grounds: that Brown failed to pay

certain fees to the United States Trustee (the "U.S. Trustee")

pursuant to 28 U.S.C. § 1930(a)(6) and that he failed to serve

certain quarterly reports on the U.S. Trustee pursuant to the

Bankruptcy Court's confirmation order.           We affirm based on the

second of those two grounds because that ground fully suffices to

support the District Court's judgment.            We emphasize that, in

pursuing this more economical approach, we do not in any way mean

to suggest that the first ground is not sound in its own right.

                                     I.

          The material facts are not in dispute.            On March 17,

2011, Brown filed a voluntary petition for relief under chapter 13

of the Bankruptcy Code.          After objections from the chapter 13

trustee and two mortgagees prevented Brown from confirming his

plan of reorganization (the "Plan"), Brown converted his case from

chapter 13 to chapter 11 on July 20, 2012.

          On September 9, 2014, the Bankruptcy Court entered an

order that confirmed Brown's Sixth Amended Plan as further modified


                                   - 3 -
by the same court order.            The confirmation order provided, in

relevant part, that:

            The Debtor will be responsible for timely
            payment of quarterly fees incurred pursuant to
            28 U.S.C. 1930(a)(6) until its case is closed
            or dismissed. After confirmation, the Debtor
            will serve the United States Trustee with a
            quarterly disbursement report for each quarter
            (or portion thereof) so long as the case is
            open.    The quarterly report shall be due
            fifteen days after the end of the calendar
            quarter.


            The confirmation order further explained that Brown's

case could be administratively closed "pending completion of plan

payments"    and     that   "[d]uring      the    period    that    the       case   is

administratively closed, the Debtor shall not be required to file

monthly or quarterly reports and shall not be required to pay

quarterly fees to the United States Trustee."                       The statutory

provision    referenced      in    the    confirmation      order,       28    U.S.C.

§ 1930(a)(6), required debtors to pay quarterly fees "in each case

under chapter 11 of title 11 for each quarter (including any

fraction    thereof)    until     the    case    is   converted     or   dismissed,

whichever occurs first."          28 U.S.C. § 1930(a)(6) (2014).

            The Bankruptcy Court administratively closed Brown's

case   on   August    12,   2016    because      he   had   "made    his       initial

distribution under the Plan, and there [was] no cause for the case

to remain open during the Plan payment period."                      However, the

Bankruptcy Court reopened Brown's case twice thereafter.                             The


                                        - 4 -
Bankruptcy Court first reopened Brown's case on August 8, 2017, at

Brown's behest, to facilitate a sale of estate property whose

proceeds would be used "to complete all of the payments required

by the plan."     The Bankruptcy Court then administratively closed

the reopened case on May 9, 2018, when the proposed sale did not

go through.       The Bankruptcy Court next reopened the case on

September 17, 2018, after granting Brown's second motion to reopen

to file an adversary complaint against a mortgagee.

             During the four calendar quarters that Brown's case was

reopened from August 8, 2017 through May 9, 2018, Brown did not

serve the U.S. Trustee with any quarterly reports or pay the

quarterly fees to the U.S. Trustee that § 1930(a)(6) required.

Brown also did not serve quarterly reports on the U.S. Trustee or

pay the U.S. Trustee the quarterly fees that § 1930(a)(6) required

during any of the quarters after the Bankruptcy Court reopened

Brown's case on September 17, 2018.

             Brown filed an emergency motion on December 30, 2020 to

administratively close his case "before the end of the year, thus

avoiding additional fees to the United States Trustee."          Brown did

so   prior   to   the   enactment   of   the   Bankruptcy   Administration

Improvement Act of 2020.        That measure amended § 1930(a)(6) by




                                    - 5 -
striking the former subsection (B),1 and replacing it, in relevant

part, with the following:

          During the 5-year period beginning on January
          1, 2021, in addition to the filing fee paid to
          the clerk, a quarterly fee shall be paid to
          the United States trustee, for deposit in the
          Treasury, in each open and reopened case under
          chapter 11 of title 11, other than under
          subchapter V, for each quarter (including any
          fraction thereof) until the case is closed,
          converted, or dismissed, whichever occurs
          first.

Bankruptcy Administration Improvement Act of 2020, Pub. L. No.

116-325, § 3, 134 Stat. 5086, 5088 (2021) (codified at 28 U.S.C.

§ 1930(a)(6)(B)(i)).

          Concerned with the "revolving door" nature of the case

more than six years after confirmation, the Bankruptcy Court denied

Brown's emergency motion and ordered an accounting of all Plan

payments made on certain secured, administrative, and priority




     1 The Supreme Court declared the former version of 28 U.S.C.
§ 1930(a)(6)(B) unconstitutional for violating the uniformity
requirement of the Bankruptcy Clause, U.S. Const. art. I, § 8,
cl. 4.   Siegel v. Fitzgerald, 142 S. Ct. 1770 (2022).       That
unconstitutional version read:
          During each of fiscal years 2018 through 2022,
          if the balance in the United States Trustee
          System Fund as of September 30 of the most
          recent full fiscal year is less than
          $200,000,000, the quarterly fee payable for a
          quarter in which disbursements equal or exceed
          $1,000,000 shall be the lesser of 1 percent of
          such disbursements or $250,000.
28 U.S.C. § 1930(a)(6)(B) (2017).


                              - 6 -
claims.       Brown admitted in response to that order that, between

the third quarter of 2012 and the first quarter of 2021, he had

not    paid     quarterly   fees     to     the    U.S.   Trustee    pursuant    to

§ 1930(a)(6) for eighteen quarters nor served quarterly reports on

the U.S. Trustee for twenty-one quarters.

               The U.S. Trustee moved to dismiss Brown's chapter 11

case "for cause" pursuant to 11 U.S.C. § 1112(b)(1).                   First, the

U.S. Trustee alleged that, by not serving the quarterly reports

for twenty-one quarters between 2012 and 2021, Brown had violated

§ 1112(b)(4)(E) ("failure to comply with an order of the court")

and (H) ("failure timely to provide information . . . reasonably

requested       by   the    United        States    trustee").         11   U.S.C.

§ 1112(b)(4)(E), (H).         The U.S. Trustee also alleged that, by

failing to pay the quarterly fees required by § 1930(a)(6) during

the same period, Brown had violated § 1112(b)(4)(K) ("failure to

pay any fees or charges required under chapter 123 of title 28").

11    U.S.C.    § 1112(b)(4)(K).          The     Massachusetts     Department   of

Revenue, one of Brown's creditors, filed a statement in support of

the U.S. Trustee's motion to dismiss the case for cause.

               Brown opposed the U.S. Trustee's motion.               Brown first

argued that the confirmation order's requirement to serve the

quarterly reports on the U.S. Trustee required Brown to serve the

reports only "so long as the case is open" and thus did not require

him to serve those reports during the periods in which the case


                                      - 7 -
had been "reopened."      Brown also contended that the version of

§ 1930(a)(6) in place when he allegedly failed to pay the required

fees to the U.S. Trustee did not require that such fees be so paid

during periods in which a case had been reopened.

           The Bankruptcy Court granted the U.S. Trustee's motion

to dismiss Brown's chapter 11 case for cause.           In re Brown, No.

11-12265, 2021 WL 2656686, at *6 (Bankr. D. Mass. June 28, 2021).

First, the Bankruptcy Court explained that Brown was required by

the confirmation order to serve the quarterly reports on the U.S.

Trustee "even after reopening, because a reopened case is, until

closed again, open," but that Brown had "failed to produce reports

for twenty-one quarters in which the case was open: the third

quarter of 2012, the fourth quarter of 2015, and the third quarter

of 2016 through the first quarter of 2021."       Id. at *4.    Thus, the

Bankruptcy Court concluded that Brown had "twenty-one times failed

to obey an order of the Court.     These failures constitute[d] cause

for   dismissal   under   § 1121(b)(1)   [sic]   and   (b)(4)(E)."    Id.

Second, the Bankruptcy Court explained that Brown was required to

pay quarterly fees pursuant to § 1930(a)(6) while his case had

been reopened because that requirement to pay the fees "applied to

any quarter in which the case was open, whether because it had

never been closed or because it had been reopened."            Id. at *3.

Thus, the Bankruptcy Court concluded that dismissal for cause of




                                 - 8 -
Brown's chapter 11 case was also warranted under § 1112(b)(1) and

(b)(4)(K).2   Id.

          The Bankruptcy Court then determined that Brown had

"offered no unusual circumstances establishing that conversion or

dismissal is not in the best interest of creditors or the estate"

under § 1112(b)(2), id. at *5, and granted the U.S. Trustee's

motion to dismiss Brown's chapter 11 case, id. at *6.        Brown

thereafter sought post-judgment relief, which the Bankruptcy Court

denied.

          At that point, Brown appealed to the District Court.   In

that appeal, Brown largely reprised the arguments that he had made

to the Bankruptcy Court, with one twist.   Brown contended, for the

first time, that the absence of the words "and reopened" in the

pre-2021 version of § 1930(a)(6) showed that "open" and "reopened"

cases were not one and the same.   Thus, Brown contended, when his

confirmation order was entered in 2014, Congress intended for

debtors to pay quarterly fees to the U.S. Trustee pursuant to

§ 1930(a)(6) only in cases that had not been administratively

closed, and not in cases that had been so closed but then reopened.

He further contended that "open" as used in the confirmation



     2 The Bankruptcy Court held that the U.S. Trustee had failed
to show that dismissal of Brown's chapter 11 case was warranted
under § 1112(b)(4)(H) because the U.S. Trustee had not actually
"requested" the reports from Brown. In re Brown, 2021 WL 2656686,
at *4.


                              - 9 -
order's reporting requirement must be read in that same restricted

way, and thus to require that he serve quarterly reports on the

U.S. Trustee only until his case was administratively closed, and

not when his case had been so closed but then reopened.

           The   District    Court     affirmed      the   Bankruptcy      Court's

dismissal of Brown's case for cause under both § 1112(b)(4)(E) and

(K), while explaining that Brown could not "support his proposed

distinction between 'open' and 'reopened' cases."                In re Brown,

No. 21-11284, 2022 WL 1200783, at *4 (D. Mass. Apr. 22, 2022).

This appeal followed.

                                       II.

           "Litigants in a bankruptcy proceeding ordinarily 'must

first appeal to the district court' and then 'courts of appeals

are . . . available as a second tier of appellate review,' but,

'[d]espite this sequencing, we cede no special deference to the

determinations made by the first-tier tribunal . . . [and] assess

the bankruptcy court's decision directly.'"                 Oriental Bank v.

Builders Holding Co. (In re Builders Holding Co.), 43 F.4th 1, 7

(1st   Cir.    2022)     (alterations        in   original)     (quoting     City

Sanitation, LLC v. Allied Waste Servs. Mass., LLC (In re Am.

Cartage, Inc.), 656 F.3d 82, 87 (1st Cir. 2011)).                We review the

Bankruptcy Court's legal conclusions de novo and the Bankruptcy

Court's discretionary rulings -- including whether cause exists to

convert   or   dismiss   a   chapter    11    case   pursuant    to   11   U.S.C.


                                  - 10 -
§ 1112(b) -- for abuse of discretion.    See Hoover v. Harrington

(In re Hoover), 828 F.3d 5, 8 (1st Cir. 2016).

          We begin and end our analysis with Brown's challenge to

the dismissal of his chapter 11 case for failure to comply with a

court order pursuant to § 1112(b)(1) and (b)(4)(E).3   Brown relies

on appeal, as he did below, chiefly on his contention that there

is a difference between "open" and "reopened" cases and thus that

the Bankruptcy Court erred by dismissing his case for failure to

comply with the confirmation order because that order required

that he serve quarterly reports on the U.S. Trustee only while his

case was "open."

          We may skip past the inconvenient fact for Brown that it

appears that he failed to serve two quarterly reports before his

case was ever administratively closed: for the fourth calendar

quarter of 2015 (October - December 2015) and the third calendar

quarter of 2016 (as relevant, July 2016 - August 12, 2016).      We

may do so because the Bankruptcy Court explained, in dismissing



     3 The District Court rejected Brown's contention that the
Bankruptcy Court lacked jurisdiction to grant the motion to dismiss
because it was filed after his Plan's confirmation. In re Brown,
2022 WL 1200783, at *1-3. In his brief to this court, Brown notes
that he "is persuaded by the District Court's reasoning as to
jurisdiction," but "incorporates his argument . . . as if fully
set forth herein" in the event we disagree. The District Court
correctly concluded that the U.S. Trustee's motion to dismiss for
cause was squarely within the Bankruptcy Court's jurisdiction.
See Gupta v. Quincy Med. Ctr., 858 F.3d 657, 661-63 (1st Cir.
2017).


                              - 11 -
Brown's   case   under   § 1112(b)(1)   and     (b)(4)(E),   that   the

confirmation order required Brown to serve the quarterly reports

on the U.S. Trustee not only up until the time the case was

administratively closed for the first time, but also for all the

quarters in which the case was open, including the quarters in

which the case had been reopened. See In re Brown, 2021 WL 2656686,

at *4.    Given that we owe deference to the Bankruptcy Court's

interpretation of its own order, see Monarch Life Ins. Co. v. Ropes

& Gray, 65 F.3d 973, 983 & n.12 (1st Cir. 1995), and that the case

was "open" in all operative respects during the periods in which

it had been reopened, we see no interpretive error with respect to

the meaning that the Bankruptcy Court gave to the word "open" in

that order.

          In urging us to rule otherwise,      Brown asserts that the

confirmation order's reporting requirement must be understood by

reference to 28 U.S.C. § 1930(a)(6), and that when the Bankruptcy

Court issued the confirmation order the version of § 1930(a)(6)

then in place did not expressly refer to "reopened" cases,4 even

though the 2021 version of that statutory provision does so and

also separately refers to "open" cases.       Brown thus contends that

"the necessary inference" from the statutory language is that


     4 In 2014, § 1930(a)(6) did not include a subsection (B).
Congress added subsection (B) for the first time in 2017.   As
explained above, that 2017 version of subsection (B) was held
unconstitutional. See supra note 1.


                               - 12 -
Congress understood reopened cases not to require payment of

quarterly fees, such that the confirmation order's reference to

"open" may be read to refer only to the period that preceded the

initial administrative closure of his case.

           Brown does not explain, however, why we must construe

the word "open" in the confirmation order's requirement to serve

the U.S. Trustee with quarterly reports in light of § 1930(a)(6).

After all, that provision imposes no such requirement, as that

provision addresses only the payment of quarterly fees to the U.S.

Trustee.   Moreover, the version of § 1930(a)(6) in effect at the

time of the confirmation order's issuance did not use the word

"open" in reference to the requirement to pay fees to the U.S.

Trustee.   That version referred only to "each case."     28 U.S.C.

§ 1930(a)(6) (2014).   And, by the time of the confirmation order's

issuance, one bankruptcy court had interpreted "each case" in

§ 1930(a)(6) to require payment of quarterly fees in reopened

cases, see In re Barbetta, LLC, No. 11–04370–8, 2014 WL 3638853

(Bankr. E.D.N.C. July 23, 2014), while reasoning that § 1930(a)(6)

applies "'in each case under chapter 11,' and a reopened case is,

in fact, a case under Chapter 11."     Id. at *4 (citation omitted).

           There is also no basis for the conclusion that Brown

would have been laboring under a contrary impression about the

meaning of the word "open" in the confirmation order when the

Bankruptcy Court issued that order.    In fact, Brown's December 30,


                              - 13 -
2020 emergency motion to administratively close his chapter 11

case includes a full and accurate citation to precedent that comes

to the same conclusion as In re Barbetta, LLC about the meaning of

§ 1930(a)(6), namely In re Chandni, LLC, 570 B.R. 530 (Bankr. W.D.

La. 2017).5     We add that Brown identifies no contrary precedent

and did not seek clarification about the meaning of "open" in the

confirmation order.

            Brown does separately contend to us that failure to serve

the quarterly reports on the U.S. Trustee was not cause for

dismissal     within   the   meaning   of   § 1112(b)(1)   and   (b)(4)(E)

because, "[w]hen a chapter 11 debtor has confirmed a plan and the

case closed, and then reopened," such reports are "of minimal

significance, if at all."       But, because Brown did not make this

argument below, we do not consider it now.          Privitera v. Curran

(In re Curran), 855 F.3d 19, 27 n.4 (1st Cir. 2017).

                                   III.

            For these reasons, the judgment of the District Court is

affirmed.




     5 The 2017 version of § 1930(a)(6)(A) was substantially the
same as the 2014 version.    Critically, the 2021 amendment to
subsection (B) introducing the word "reopened" had not yet been
added. See 28 U.S.C. § 1930(a)(6) (2017).


                                  - 14 -